t c memo united_states tax_court bstate of michael j thomas deceased helen z thomas executor petitioner v commissioner of internal revenue respondent docket no filed date william j abraham for petitioner john j boyle for respondent memorandum opinion couvillion special_trial_judge respondent determined that the estate was liable for the addition_to_tax under sec_6651 in the amount of dollar_figure for failure_to_file its federal estate_tax_return timely ’ based upon the estate_tax unless otherwise indicated all section references are to the internal_revenue_code return that was filed and the estate_taxes shown on the return respondent assessed additions to tax under sec_6651 and in the respective amounts of dollar_figure and dollar_figure those amounts were paid_by the estate as to which an application_for refund was filed with respondent and subsequently denied thereafter respondent proposed a deficiency in estate_tax in the amount of dollar_figure and an addition_to_tax thereon under sec_6651 in the amount of dollar_figure the estate agreed to assessment of the dollar_figure estate_tax deficiency but did not agree to assessment of the dollar_figure addition_to_tax whereupon respondent issued the notice_of_deficiency for the addition_to_tax in the petition the estate challenges the sec_6651 addition_to_tax of dollar_figure and claims an overpayment for the previously paid dollar_figure and dollar_figure additions to tax under sec_6651 and the issue for decision is whether the estate is liable for the additions to tax under sec_6651 and for failure_to_file its federal estate_tax_return timely and failure to pay the amount shown on the return respectively the court's analysis of this issue includes the estate's claim to the refund for overpayment of the previously assessed and paid additions to tax under sec_665l1l a and see 88_tc_1175 some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed the legal residence of the executrix helen z thomas was marietta ohio the decedent michael j thomas decedent died testate in marietta ohio on date on date decedent's will was admitted to probate in the probate_court of washington county ohio probate_court and the probate_court issued letters of authority appointing helen z thomas who was decedent's wife the executrix as the executrix to administer decedent's_estate soon thereafter the executrix engaged an attorney robert ellis mr ellis to represent and assist her in the administration of decedent's_estate the due_date for filing the federal estate_tax_return for its estate was date this date passed with neither an estate_tax_return nor an application_for an extension of the due_date being filed by the executrix on behalf of the estate on date the executrix filed with the probate_court an inventory and appraisal valuing decedent's_estate at dollar_figure which consisted of dollar_figure in intangible personal_property dollar_figure in real_property and four other assets for which no values were listed the assets listed as undetermined in value were shares of h_r m inc shares of thomas inc shares of uncle henry's inc and an interest in the thomas trust on each of the following subsequent dates the executrix filed a partial fiduciary's account with the probate_court listing the value of assets remaining in decedent's_estate date total value of assets date dollar_figure date dollar_figure date dollar_figure date dollar_figure date dollar_figure in each partial account filed with the probate_court the above- listed assets of undetermined value were again listed as of unknown value and apparently not included in the total value of assets reported ’ on date the estate filed a suit against decedent's brother joseph j fuzzy thomas mr thomas and another individual in the court of common pleas of washington county on date the executrix filed a report of newly discovered assets with the probate_court adding to the value of decedent's_estate numerous shares of various stocks whose value totaled dollar_figure also the partial fiduciary's account filed on date reflected a distribution of shares of thomas inc stock of unknown value and reflected the value of shares of h_r m inc as zero rather than unknown the date account reflected shares of h_r m inc at zero value and shares of uncle henry's inc and an interest in the thomas trust of unknown value the other defendant in the suit was lester w bigley who claimed that he had purchased certain real_estate from the continued ohio common pleas court seeking the appointment of a trustee for the thomas trust a determination of the assets held by the thomas trust and a distribution of the trust assets to the remaining beneficiaries thereof the thomas trust had been established in date by decedent his brother mr thomas and their father as donors these three donors were also designated as equal income beneficiaries of the thomas trust decedent during his lifetime served as the trustee of the thomas trust managing the assets and income thereof the father predeceased both his sons apparently upon decedent's death the thomas trust was left without a trustee and there was some dispute among family members as to the nature and value of assets that were owned by the trust also disputed was whether or not the thomas trust was to terminate upon the death of decedent and if so whether any of the assets thereof should be distributed to decedent's_estate or whether all were to be distributed to mr thomas the stated primary purpose of the suit was to have the common pleas court resolve these issues continued thomas trust prior to decedent's death the parties eventually agreed that mr bigley had purchased the subject real_property and was entitled to a deed for the same this issue constituted only one issue in the suit and mr bigley was dismissed from the suit upon delivery of a deed for the subject property on date attorney michele hilden willard was appointed by the common pleas court as trustee of the thomas trust on date the common pleas court entered a pretrial order agreed to by the parties which decreed that the thomas trust terminated upon the death of decedent and that defendant lester w bigley was entitled to a deed to the real_property that he had purchased from the thomas trust prior to decedent's death additionally the common pleas court ordered the trustee to file an inventory of the trust assets to which each party would have the right to file an objection the trustee filed an inventory of thomas trust assets with the common pleas court on date both parties decedent's_estate and mr thomas filed objections and hearings were held on december and on date the common pleas court entered an order directing that all assets of the thomas trust in excess of dollar_figure should be distributed equally to its two remaining beneficiaries ie decedent's_estate and mr thomas on date the common pleas court entered a judgment entry of dismissal with prejudice ordering that shares of thomas inc stock be distributed equally to decedent's_estate and mr thomas remaining parcels of real_estate be distributed to mr thomas and all remaining cash and cash equivalents minus the trustee's fee and a dollar_figure contingency fund a net of approximately dollar_figure be distributed equally to decedent's_estate and mr thomas on date the trustee for the thomas trust submitted a final accounting and on date the common pleas court approved the accounting and discharged the trustee on date the executrix filed a final fiduciary's account with the probate_court reporting that all assets of decedent's_estate had been distributed and disbursed on date the executrix filed an amended final fiduciary's account that reported minor differences ina few dollar amounts but still reflected distribution and disbursement of all assets both final accounts reflected an unknown value for the following assets shares of thomas inc common_stock shares of uncle henry's inc to thomas trust a shares of uncle henry's inc to thomas trust b shares of thomas inc common_stock to thomas trust a and shares of thomas inc common_stock to thomas trust b on date the probate_court closed the estate and discharged the executrix the estate filed a form_706 united_states estate_tax_return estate_tax_return on date more than years after the due_date thereof the estate_tax_return reported a gross_estate of dollar_figure a taxable_estate of dollar_figure and an estate_tax liability of dollar_figure all of which was remitted with the filing of the estate_tax_return on the estate_tax_return the reported value of the estate's interest in the thomas trust was dollar_figure consisting of real_property and shares of thomas inc stock less certain liabilities neither party challenges the amount of the estate_tax as noted earlier the sole issue is the estate's contention that the additions to tax under sec_6651 and are not applicable not only as to the sec_6651 addition_to_tax determined in the notice_of_deficiency but also as to the sec_6651 and amounts that were previously paid_by the estate as to which a claim_for_refund was denied by respondent the addition_to_tax imposed under each paragraph of sec_6651 applies unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the burden is on the taxpayer to prove that the failure is due to reasonable_cause and not willful neglect 469_us_241 81_tc_806 affd without published opinion 767_f2d_931 9th cir estate of newton v commissioner tcmemo_1990_208 this is a heavy burden united_states v boyle supra pincite in order to establish reasonable_cause a taxpayer must show the exercise of ordinary business care and prudence and the inability to file the return or pay the tax within the prescribed time sec_301_6651-1 proced admin regs in order to disprove willful neglect a taxpayer must prove that the late filing did not result from a conscious intentional failure or reckless indifference united_states v boyle supra pincite- a conscious or intentional failure exists when the taxpayer was aware of the duty to file the return within the due_date but failed to file the return under circumstances that do not justify such failure reckless indifference is established when the taxpayer was aware of the duty to file on time but disregarded a known or obvious risk that the return might not be filed within the due_date estate of campbell v commissioner tcmemo_1991_615 the due_date of the estate's federal estate_tax_return was date months after the date of decedent's death sec_6075 the estate failed to apply for an extension of the due_date to either file the return or pay the tax the parties ‘ the time for filing the estate_tax_return may be extended but normally for not more than months so the return will be due not more than months following the date of a decedent's death sec 608l1 a sec_20_6081-1 estate_tax regs moreover the time for payment of the amount of estate_tax shown or reguired to be shown can be extended for up to months or in cases of reasonable_cause up to years sec_6161 and the court notes that the standards of reasonable_cause for the failure_to_file on the one hand and the failure to pay on the other hand are not identical 469_us_241 involved the failure_to_file and did not directly involve the failure to pay see 98_tc_294 where sec_6651 and was addressed repeatedly in the instant case the estate made no separate argument with respect to the continued -- - stipulated that decedent's_estate tax_return was filed on date more than years after the due_date of the return the parties also agree that the amount of tax_shown_on_the_return was remitted with the return the estate admits that it failed to file the estate_tax_return timely and failed to pay the estate_tax timely however the estate argues that such failures were due to reasonable_cause and not due to willful neglect the estate first argues that the executrix was advised by her attorney and her certified_public_accountant cpa that it would be improper to file an incomplete estate_tax_return and thus a return should not be filed until a determination could be made as to the assets that were to be included in decedent's_estate thus the estate argues the executrix was advised to delay preparation and filing of the estate_tax_return until the conclusion of the suit surrounding the thomas trust the estate contends that the filing of the estate_tax_return had to be delayed until the common pleas court issued an order for the distribution of the assets in the thomas continued failure to pay for example the estate did not argue that it failed to pay due to the lack of funds or liquid_assets rather the estate's argument is that it was entitled to delay both the filing of the return and payment of the tax for the same reason-- the uncertainty of the estate's assets accordingly the court treats both the failure_to_file and failure to pay issues together trust so that the estate_tax_return would reflect an accurate reporting of the assets of decedent's_estate the estate maintains that its inability to determine the amount and value of thomas trust assets that may or may not have been eventually distributed to the estate was beyond its control and did not result from a deliberate or conscious choice on its part and thus the failure_to_file the return timely was not willful moreover the estate argues that the executrix was an elderly housewife unsophisticated in the handling of estate_tax matters and thus her reliance on the advice of her attorney and her cpa constituted reasonable_cause for the late filing of the estate_tax_return conversely respondent argues that the additions to tax were properly assessed and determined respectively because the executrix had a nondelegable duty to file a timely tax_return and to pay the tax a duty which she failed to perform due to lack of ordinary business care and prudence respondent argues further that lack of information pending litigation and the executrix's reliance on the advice of her attorney and cpa did not establish reasonable_cause for those failures respondent contends that the estate should have filed a timely estate_tax_return and timely paid the tax shown thereon based on the best information available at the time of the due_date of the return for reasons set forth herein the court agrees with respondent that the estate is liable for the additions to tax the attorney representing decedent's_estate mr ellis testified at trial that he was generally aware of the requirement of filing an estate_tax_return but that he did not advise the executrix with respect to any such filing in fact mr ellis could not recall having a conversation with the executrix regarding the estate_tax_return however mr ellis stated that 1f a conversation about taxes had occurred it would have been early on and essentially what would have been said was mr mccoy the cpa is taking care of the taxes mr ellis testified further that he did not hire the cpa to handle the tax matters of decedent's_estate and that he had assumed the executrix had done so since the cpa had prepared the family income_tax returns for several years finally mr ellis stated that he never advised the executrix that no estate_tax_return was required to be filed the cpa testified that he was never directed to file or asked about filing an estate_tax_return prior to which was at least years after the due_date of the return the cpa acknowledged that he was aware of the threshold estate_tax filing_requirements for decedents dying in the year however when guestioned at trial as to why he failed to file a request for an extension of the due_date the cpa replied for one thing when we became involved with filing the estate return--i believe it was as late as 1991--the return was well past due and there is not much else we can do and you know the assets couldn't be determined at that point he testified further that in he advised the executrix that the information needed to be collected and a return needed to be filed nevertheless a return was not filed until in general a taxpayer may establish reasonable_cause for failing to file a timely return by establishing reasonable reliance on the advice of an accountant or attorney even if it is later established that such advice was erroneous or mistaken see united_states v boyle u s pincite 86_tc_785 ketteman trust v commissioner 86_tc_91 the rationale for this rule is that a taxpayer is not expected to discern error in the substantive advice of an accountant or attorney ordinary business care and prudence do not demand that the taxpayer challenge the professional seek a second opinion or try to monitor the provisions of the internal_revenue_code himself united_states v boyle supra pincite however reliance on professional advice does not offer a taxpayer wholesale protection against liability for the addition_to_tax under sec_665l a see united_states v boyle supra as the supreme court has noted congress intended to place upon the taxpayer the obligation of ascertaining and meeting the statutory deadline for filing tax returns except in a very narrow range of situations id pincite accordingly an executor cannot avoid liability for failing to file a timely estate_tax_return by turning the matter over to his attorney id as the court held it requires no special training or effort to ascertain a deadline and make sure that it is met the failure to make a timely filing of a tax_return is not excused by the taxpayer's reliance on an agent and such reliance is not reasonable_cause for a late filing under sec_665l1 a id pincite here the estate argues that the executrix failed to file the estate_tax_return timely because she reasonably relied on the advice of an attorney and a cpa and that as a matter of law the return could not be filed until a determination was made as to all assets of decedent's_estate however the estate failed to establish that the executrix received any advice from mr ellis or mr mccoy about delaying the filing of the estate_tax_return either prior or subsequent to the due_date for such return the estate argues that the executrix also received and relied upon similar advice from her daughter christina m thomas tina thomas who is an attorney however tina thomas did not become licensed to practice law until date months after the death of decedent and months prior to the due_date of the estate_tax_return moreover tina thomas's area of legal specialty is energy law rather than decedents' estates or federal tax law during law school tina thomas did take a class in federal_income_tax law but did not take a class in federal estate and gift_tax law the court finds that during the years in guestion tina thomas was not a professional in the area of federal estate_tax law upon whose advice regarding such matters the executrix could have reasonably relied see eg sanders continued -- - since the estate has failed to prove that the executrix received any such advice from any professional or expert adviser the court need not reach the question of whether the executrix could have reasonably relied on such advice moreover while the executrix's lack of knowledge as to the amount and value of thomas trust assets to eventually be distributed to decedent's_estate may have been beyond her control the court does not believe that it was beyond her control to ascertain the due_date for filing the estate_tax_return and to file timely an incomplete return paying at least that portion of the tax in a timely fashion and disclosing the contingencies surrounding the assets in dispute the court is not convinced that complete and full knowledge of the amount and value of thomas trust assets to be distributed to the estate was essential to filing a timely estate_tax_return the regulations require only that an estate_tax_return be as complete as possible sec 6081-l1 c estate_tax regs the regulations further permit supplemental information affecting the tax_liability to be filed after the expiration of the extension period id as a general matter the unavailability continued v commissioner 21_tc_1012 affd 225_f2d_629 10th cir baclit v commissioner tcmemo_1989_576 estate of meredith v commissioner tcmemo_1981_72 -- - of information is not reasonable_cause for failing to file a timely return see 92_tc_899 56_tc_1324 affd without published opinion 496_f2d_876 5th cir cook v commissioner tcmemo_1999_50 barber v commissioner tcmemo_1997_206 unless a taxpayer applies for and obtains a timely extension of time to file a taxpayer is expected to file a timely return based on the best information available and then file an amended_return if necessary see 79_tc_298 cook v commissioner supra barber v commissioner supra moreover pending litigation even if the outcome affects the estate's final tax_liability 1s not reasonable_cause for failing to file an estate_tax_return timely estate of 351_f2d_617 2d cir affg 43_tc_403 49_tc_200 affd per curiam 410_f2d_302 6th cir estate of pridmore v commissioner tcmemo_1961_12 sever v commissioner tcmemo_1954_63 in fact this court has previously held that pending litigation affecting the fair_market_value of a decedent's interest in property at the time of death was not reasonable_cause for untimely filing 49_tc_207 in porter the court held that the executor should have filed a timely estate_tax_return by giving only tentative values pending the outcome of the litigation in such situations reasonable estimates are permitted and are preferable to the failure_to_file the estate_tax_return within the prescribed time id for decedents dying in the year the threshold requirement for filing a federal estate_tax_return was a gross_estate exceeding dollar_figure sec_6018 on date approximately weeks after the due_date of the estate_tax_return the executrix filed an inventory with the probate_court that listed an aggregate value of assets in decedent's_estate of dollar_figure it is notable that the dollar_figure value in this inventory did not include the values of other listed assets shares of h_r m inc shares of thomas inc shares of uncle henry's inc and an interest in the thomas trust rather the values of these assets were listed as yunknown it is clear to this court that at some time prior to the due_date for filing the estate_tax_return the executrix knew or should have known that the value of decedent's gross_estate the estate makes assertions on brief that the value of decedent's_estate after taking into account marital deductions would have fallen below the filing threshold this argument ignores the fact that the estate_tax_return filing requirement is based on a gross_estate figure rather than a taxable_estate the marital_deduction is taken into account only with respect to the taxable_estate sec_2031 sec_2051 sec_2056 -- - exceeded dollar_figure ie the filing threshold_amount even without inclusion of the assets involved in the thomas trust dispute ’ therefore the court cannot accept the estate's contention that the outcome of the common pleas court litigation would have determined whether an estate_tax_return was required to be filed on this record it appears that a federal estate_tax_return would have been required to be filed even if decedent's_estate had received none of the assets of the thomas trust involved in the litigation thus the outcome of the common pleas court case would have had no effect on the necessity for filing a return moreover when eventually filed the estate_tax_return reported a dollar_figure gross_estate at the date of decedent's death the gross_estate consisted of dollar_figure in real_estate dollar_figure in stocks and bonds dollar_figure in mortgages notes indeed just as the supreme court stated in united_states v boyle u s pincite that it reguires no special training or effort to ascertain a deadline and make sure that it is met it requires no more special training nor effort to ascertain the dollar value threshold for filing a return in any event lack of knowledge that a return is required to be filed or of the due_date thereof does not constitute reasonable_cause 164_f2d_561 6th cir affg on this issue 7_tc_1403 the court finds it also notable that the suit regarding the thomas trust was not filed by the executrix until years after the due_date of the return and that the estate_tax_return was not filed until years following the final disposition of the thomas trust case and cash dollar_figure in jointly owned property real_estate and publicly traded stocks and dollar_figure in miscellaneous property listed as an item of miscellaneous property was thomas trust -- interest which was valued at dollar_figure on the date of decedent's death compared to the remaining assets included in decedent's_estate the interest in the thomas trust would not have had a significant effect on the total value of decedent's gross_estate in fact the interest in the thomas trust consisted of only approximately percent of the entire value of decedent's gross_estate thus a timely estate_tax_return including all assets except the 50-percent interest in the thomas trust would have been substantially correct regardless therefore of the dispute surrounding the assets held in the thomas trust the executrix should have filed a timely federal estate_tax_return with the best information available at the time disclosing in the return that a dispute existed with respect to thomas trust assets and making an estimate of the value of those assets at that time the executrix could have paid the tax shown to be due on that return later following the conclusion of the litigation the executrix could have filed an amended_return including in decedent's_estate the 50-percent interest in the thomas trust that was decreed by the common pleas court and paying any additional tax - - due as a result thereof ’ moreover the executrix could have filed an application_for a 6-month extension of the due_date of the estate_tax_return as well as an extension to pay the tax allowing her additional time to compile information regarding the assets of decedent's_estate rather than following any such reasonable and prudent course of action the executrix made no apparent attempt to comply with the estate_tax_return filing and estate_tax payment requirements of the internal_revenue_code instead the executrix chose to disregard these requirements until some years after the due_date of the return thus failing to discharge her nondelegable duty see estate of geraci v commissioner tcmemo_1973_94 affd 502_f2d_1148 6th cir moreover the executrix did not appear at the trial of this case therefore the record is devoid of her testimony regarding her knowledge or actions surrounding the estate in the more than years that followed decedent's death the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 affd 162_f2d_513 10th cir see also estate of fox v if this procedure had been followed it is obvious that the bulk of the estate_tax owed would have been paid on or before the due_date of the return --- - commissioner tcmemo_1995_30 affd without published opinion 100_f3d_945 2d cir nevertheless the evidence in the record suggests a lackadaisical if not indifferent attitude on the part of the executrix with respect to the preparation and filing of the estate_tax_return and payment of estate_taxes the executrix in this case was not a naive incapacitated elderly citizen but rather an experienced businesswoman who operated a restaurant and night club into the early 1970s and thereafter assisted a cousin in operating a dress shop there is also evidence in the record to suggest that as late as and the executrix assisted decedent in the operation of a schedule c business known as club continental moreover the executrix was only years of age at the time of her husband's death the executrix was charged with the duty_of ascertaining the due_date for filing the estate_tax_return additionally as the deadline for filing the estate_tax_return approached ordinary business care and prudence required that she utilize whatever information had been gathered and prepared to that point to file a timely return and to continue finalizing information for an amended_return at a later date a procedure she followed on numerous occasions with the probate_court her failure to take these steps constituted willful neglect on her part on this record the court finds that the estate failed to prove that the failure_to_file a timely federal estate_tax_return -- - and to pay timely the estate_tax shown to be due was due to reasonable_cause and not to willful neglect ’ thus the court holds that the estate is liable for the additions to tax under sec_6651 and which were previously assessed and paid and the amount determined by respondent in the notice_of_deficiency respondent's determination in the notice_of_deficiency is sustained and the estate is not entitled toa refund of amounts previously assessed and paid decision will be entered for respondent to the extent not explicitly stated in this opinion the court's application of the relevant law to the facts in this case applies equally to the addition_to_tax under sec_6651 a and to the addition_to_tax under sec_6651
